roy

Case 2:18-cv-02472-WBV-DMD Document 103-14 Filed 02/11/19 Page 1of5

> tae

RF,

AUG 2.2 2017

 

 

 

 

 

 

 

 

 

CIVIL DISTRICT COURT FOR THE PARISH OF EAN

 

 

 

 

STATE OF LOUISIANA

 

CASE NO. DIVISIONS 2 DOCKET NO. ""

. M-Siy Ty f
MICHAEL DUMAS, HUSBAND OF/AND KIM DUMAS, i

.

VERSUS %

CALE W, ATKINS
AIG INSURANCE COMPANY; TRANSPORTATION: CONSULTANTS, INC.
- STATE FARM MUTUAL AUTOMOBILEGOMPANY 5 inc
AND ARMOND*MORRISLA AVENUE ROOM aoa
NEwy ORLEANS LAOS
FILED: 504-407 -oo00

Freee aa ennanan neces
RDERUIyCtE Ss 201F 8:94.00 Ani

ReceiptNumber 6495n5
PETITION FOR;D. GES ehankstan
Register CBCCASH4

- The petition of Michael Dumas, husband offand Kim umasadult-resi ult t-residents-anc-—

 

 

 

domiciliaries of the Parish of Orleans, respectfullyreapresents: 3 567.00
Amount Reaoebed $557.03

   

1. Balano: Due 30.00
Change oe $0.09
AIG Insurance Company, defendant, {5 i

| Paytne

. . .. Check # 2244 $667.00
business in the State of Louisiana.

2.

 

Charged Pald Bal
State Farm Mutual Automobile Insuraende Campanijextefendatialéa a<énrelanga. 00

Fax Fees 332.50 YSz.60 30.00

insurance corporation doing business in the Stateiof Louisiana. $0.50 $0.50 $9.00

Building Fund Fee $25.00 ‘$25.00 30.00

3. Indigant Legal Fee $10.00 $410.00 $2.00

JSC $24.60 $24.50 70.00

Transportation Consultants, Inc., defendamty isita domestic insuraticedcorpdrations.oo
Request forProduct $10.00 $10.00 Fa.00

whose principal place of business is located in the»ParisirmfrOrleans.
Suprame Court Proc $10.00 $10.00 $0.00
4, essing Fae

Armond Morris, defendant, is an adult resident and domiciliary of the Parish of

Orleans.

    

EXHIBIT
Case 2:18-cv-02472-WBV-DMD Document 103-14 Filed 02/11/19 Page 2 of 5

wv t

5,

On or about August 25, 2016, at approximately 10:13 a.m., Michael Dumas was
operating his 2007 Toyota FJ Cruiser automobile, in a northerly direction along Louisa
Street in the Parish of Orleans, whereupon his vehicle was struck suddenly, violently and
without warning by a 1996 Freightliner Tractor owned by Transportation Consultants, Inc.
and operated by Armond Morris with the express permission and consent of
Transportation Consultants, Inc.

6.

At all times material hereto, AIG Insurance Company maintained in full force and
effect a policy of insurance insuring Armond Morris for the liability and damages asserted
herein.

7.

At all times material hereto, State Farm Mutual Automobile Insurance Company
maintained in full force and effect a policy of insurance insuring Michael Dumas for the
liability and damages asserted herein.

8.

At all times materia! hereto, defendant, Armond Morris, was in the course and
scope of his employment with Transportation Consultants, Inc.; and Transportation
Consultants, Inc. is vicariously liable for the negligent acts of its employee, Armond
Morris, under the theory of Respondeat Superior.

9.

At all times material hereto, AIG Insurance Company maintained in full force and

effect a policy of insurance insuring Armond Morris and Transportation Consultants, Inc.

for the liability and damages asserted herein.
Case 2:18-cv-02472-WBV-DMD Document 103-14 Filed 02/11/19 Page 3of5

“ f

10.

The collision was caused solely and proximately by the negligence and want of

care of Armond Morris in the following non-exclusive particulars:

a.

b.

failing to see what a reasonable driver would have seen;
operating a motor vehicle in a careless, inattentive and
reckless manner;

failing to keep a proper lookout;

failing to avoid a collision;

failing to obey a traffic signal;

moving forward from a stop sign before it was safe to do so;
entering a favored roadway without ensuring it was safe to so;
failing to maintain his vehIcle within Its proper lane of travel;
entering another lane of travel without ensuring it was safe to
do so;

failing to yield; and

all other elements of negligence, acts and omissions to be
proved at trial.

11.

Alternatively, the collision was caused solely and proximately by the negligence

and want of care of Michael Dumas in the following non-exclusive particulars:

a.

b.

failing to see what a reasonable driver would have seen;
operating a motor vehicle in a careless, inattentive and
reckless manner;

failing to keep a proper lookout;

failing to avoid a collision;

falling to yield; and

all other elements of negligence, acts and omissions to be

proved at trial.
Case 2:18-cv-02472-WBV-DMD Document 103-14 Filed 02/11/19 Page 4of5

rt :

12.

As a direct result of Armond Morris’ negligence and want of care, Michael Dumas
suffered bodily injuries, pain and suffering, mental anguish, loss of enjoyment of life,
medical expenses, loss of earning and permanent disability, all of which warrant an award
in his favor for compensatory damages in an amount sufficient to permit trial by jury.

13.

As a direct result of Armond Morris’ negligence and want of care, Kim Dumas
suffered a loss of his husband's society, consortium and services which warrant an award
for her favor for compensatory damages.

14,

As a result of negligence and want of care of Armond Morris and/or Michael
Dumas, Klm Dumas, who was a passenger in Michael Dumas’ automobile, suffered
bodily injuries, pain and suffering, mental anguish, loss of enjoyment of life, medical
expenses, loss of earning and permanent disability, all of which warrant an award In his
favor for compensatory damages in an amount sufficient to permit trial by jury.

15.

As a direct result of Armond Morris’ negligence and want of care, Michael Dumas
suffered a loss of his wife's society, consortium and services which warrant an award for
his favor for compensatory damages.

16.

At all times material hereto, State Farm Mutual Automobile Insurance Company
maintained a policy of insurance insuring Michael Dumas and his vehicle whereunder it
obligated itself to compensate operators and occupants of Michael Dumas’ vehicle for
damages suffered as the result of the negligence of uninsured or underinsured motorists.

17.
At all times material hereto, Ammond Morris was an uninsured or underinsured

motorist.
Case 2:18-cv-02472-WBV-DMD Document 103-14 Filed 02/11/19 Page 5of5

'

WHEREFORE, Michael Dumas, husband offand Kim Dumas, pray that AIG
Insurance Company, State Farm Mutual Automobile Insurance Company and Armond
Morris, defendants, be served with this petition, and that after due proceedings there be
judgment casting defendants jointly and solidarily liable unto each petitioner for

compensatory damages, legal interest, all costs and for all general and equitable relief.

  

Respectfully submitt

. PATRICK ING — BAR NO. 27825

IMONER, NUGENT — BAR NO. 34409
THE KEATING LAW GROUP, LLC
3528 Holiday Drive
New Orleans, Louisiana 70114
Telephone: (504) 513-3333
Facsimile: (877) 565-2570
Counsel for Petitioner

 

PLEASE SERVE:

AIG INSURANCE COMPANY

Through its agent for service of process:
Louisiana Secretary of State

8585 Archives Avenue

Baton Rouge, LA 70809

AND

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY
Through its agent for service of process:

Louisiana Secretary of State

8585 Archives Avenue

Baton Rouge, LA 70809

AND

TRANSPORTATION CONSULTANTS, INC.
Through its agent for service of process:
Christopher J. Kane

701 Poydras Street

Suite 4500

New Orleans, LA 70139

AND
ARMOND MORRIS

511 St, Phillip Street
New Orleans, LA 70130
